Citation Nr: 1823708	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for congestive heart failure with automatic implantable cardioverter-defibrillator (AICD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION


The Veteran served on active duty from November 1995 to October 1998, including in Southwest Asia during the Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction currently lies with the RO in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a heart disability.  The Veteran relates his heart condition to service, including service during the Gulf War.   

VA clinicians have posited that the etiology of the Veteran's heart condition is unknown.  See January 2017 VA treatment records.  Other VA clinicians have noted the possibility that the Veteran's heart conditions may be related to his beta thalassemia trait, a form of anemia.  See October 2011 VA treatment records.  The Board notes that the Veteran is service-connected for anemia. 

The evidence of record does not contain an adequate opinion on the etiology of the Veteran's heart condition.  The Veteran underwent two VA Gulf War examinations in September 2013 and December 2015.  The examiners indicated that there were no diagnosed illnesses for which no etiology was established; however, the examiners did not discuss the heart condition.  The Veteran has not otherwise been afforded a VA heart examination.  Remand is necessary for a VA examination that includes an opinion whether there exists an etiological relationship between the Veteran's service-connected anemia and his current heart condition.   

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any pertinent medical treatment related to his heart condition.  After obtaining any necessary authorization, request the records.  Also, obtain complete VA treatment records since November 2017.  

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  Schedule the Veteran for a VA examination to evaluate the nature and etiology of his heart condition(s).  The entire claims file must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted. 

a) The examiner is to identify all heart conditions present during the appeal.  In doing so, the examiner is asked to clarify whether the findings of non-ischemic cardiomyopathy and cardiac murmur are separate and distinct entities from the diagnosed congestive heart failure with automatic implantable cardioverter-defibrillator.

b) If non-ischemic cardiomyopathy and cardiac murmur are considered separate conditions, the examiner is asked to indicate whether these conditions can be (i) attributed to known clinical diagnoses, or whether they are (ii) undiagnosed illnesses or (iii) medically unexplained chronic multi-symptom illnesses.

c) For any known clinical cardiovascular diagnoses, to include congestive heart failure with AICD, is it at least as likely as not (a probability of 50 percent or greater) that such condition(s) had onset in service; or are etiologically related to the Veteran's active service?

d) With respect to any current cardiovascular-renal disease present (to include hypertension, organic heart disease, or arteriosclerosis) is it at least as likely as not that such condition had onset within a year of service discharge?

e) For any and all diagnoses, to specifically include congestive heart failure with AICD, is it at least as likely as not that such condition is either caused or aggravated by the Veteran's service-connected anemia disability?

Note: In answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the heart condition prior to aggravation by the service-connected anemia.

A complete rationale for the requested opinions should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

3.  Thereafter, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




